DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “An information processing device comprising: a virtual object control unit configured to …; and a determination unit configured to …” i.e., Fig. 5 Unit 10 disclose information processing unit having virtual object control unit 157 and determination unit 155 where information processing devices 10A and 10B may be devices worn by a user such as a head-mounted display (HMD) (Para 40 and 68) .  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per Claim 17, the claim is drawn to “A program that causes a computer to realize functions …” where the program and the functions within the program cover transitory medium, and transitory medium does not fall within one of the four statutory classes of 35 U.S.C  § 101. Therefore, claim 17 is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 12, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002149581 A.
	Regarding Claim 1, JP 2002149581 A teaches an information processing device (fig. 1 and Fig. 7 Unit 13 and Para 16 and 37, i.e., head mounted display) comprising:
	a virtual object control unit (Fig. 7 Unit 64) configured to generate a control parameter (Para 16,  head mounted display 13 includes a head tracking sensor 64 that detects the direction of the head and outputs it as view information i.e., generate a control parameter) that controls display of a first virtual object (Para 37, virtual object of 10A, Virtual objects 18A, 18B, 18C, 18 i.e., first virtual object created by computer graphics (CG) at corresponding positions in the shared virtual space based on each information transmitted from D, and generates virtual space information with the position of each user as a viewpoint, transmits the virtual space information to each user, and causes each head-mounted display 13 to display the information) corresponding to a first real object (Fig. 1 first real object 10A) and a second virtual object (Para 37, virtual object of 10B, Virtual objects 18A, 18B, 18C, 18 i.e., second  virtual object created by computer graphics (CG) at corresponding positions in the shared virtual space based on each information transmitted from D, and generates virtual space information with the position of each user as a viewpoint, transmits the virtual space information to each user, and causes each head-mounted display 13 to display the information) corresponding to a second real object (Fig. 1 second real object 10B) on a basis of first posture information indicating a posture of the first real object and second posture information indicating a posture of the second real object (Para 9, The configuration may be such that the orientation of each user i.e., 10A or 10B  is determined in 
	a determination unit configured to make a determination related to contact between the first virtual object and the second virtual object (Para 16, The users 10A and 10B wear the stimulus items 19, respectively, and activate the stimulus items 19 when they come into contact with each other in the shared virtual space so that they can feel the contact i.e., make a determination related to contact between the first virtual object and the second virtual object),
	wherein the virtual object control unit generates the control parameter on a further basis of a result of the determination (Para 16, when the users 10A and 10B respectively come into contact with structures (buildings and standing trees) in the virtual space i.e., determination unit configured to make a determination refer to as basis of a result of the determination, the stimulation items may be activated so that the user can feel the contact i.e., virtual object control unit generates the control parameter).
	
	Regarding Claim 2, JP 2002149581 A teaches wherein the determination unit makes the determination on a basis of the first posture information, the second posture information, and the control parameter (Para 16).
	Regarding Claim 12, JP 2002149581 A teaches wherein the determination unit makes the determination on a further basis of information related to a display range (Para 16).
	Regarding Claim 16, it has been rejected for the same reasons as claim 1.
	Regarding Claim 17, it has been rejected for the same reasons as claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002149581 A in view of Parez et al. Pub. No. US 20110298827 A1.
	Regarding Claim 3, JP 2002149581 A does not specifically teach first posture information is acquired on a basis of sensing related to the first real object; the second posture information is acquired on a basis of sensing related to the second real object (Para 16) but does not specifically disclose that real skeleton information indicating the posture of the real object and the control parameter includes skeleton information.
	However, in the same field of endeavor, Perez teaches the target recognition, analysis and tracking system may apply one or more motions of the tracked model captured in the motion capture file to an avatar or game character such that the avatar or game character may be animated to mimic motions performed by the user such as the user 58 described above with respect to FIGS. 1A and 1B. the joints and bones in the model captured in the motion capture file may be mapped to particular portions of the game character or avatar. For example, the joint associated with the left elbow j18 may be mapped to the left elbow of the avatar or game character (e.g. 502 in FIG. 6D). The left elbow may then be animated to mimic the motions of the left elbow associated with the model of the user in each frame of the motion capture file i.e., real skeleton information indicating the posture of the real object and the control parameter includes skeleton information (Para 118).
	Therefore, it would have been obvious for one having ordinary skill in the art of communication to combine the method of JP 2002149581 A with the method of Perez so that the avatar is depicted with a virtual object representing the object that the user is manipulating thus mimic the motions captured in the frame (Para 32 and 119)
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002149581 A in view of Parez et al. Pub. No. US 20110298827 A1 and further in view of JPH11353304A
	Regarding Claim 4, JP 2002149581 A in view of Parez does not specifically teaches wherein the determination unit determines whether or not contact between the first virtual object and the second virtual object is expected.
However, in the same field of endeavor, JPH11353304A teaches collision decision device 103 checks interference between pieces of circumscribed shape information on the basis of circumscribed shape information inputted from the extent shape input device 102 to decide whether or not bodies collide against each other (Abstract).
Therefore, it would have been obvious for one having ordinary skill in the art of communication to combine the method of JP 2002149581 A with the method of Perez and further in view of JPH11353304A so as to provide a collision calculation system for efficiently and more accurately calculating a collision between objects in a virtual space (See JPH11353304A Para 4).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002149581 A in view of Yamane et al. Pub. No. US 20150265922 A1

	
	Regarding Claim 13,  JP 2002149581 A does not specifically teaches wherein the determination unit makes the determination on a further basis of at least one of shape information of the first real object, shape information of the second real object, 
	However, in the same field of endeavor, Yamane teaches a predetermined shape or a predetermined object in the real world (e.g., the upper surface of a rectangular table) may be used as the reference. In this case, the predetermined shape or the predetermined object is detected from a captured image by performing image processing such as pattern matching. Then, it is possible, based on the detected reference, to place the virtual object OBJ in a real world image i.e., makes the determination on a further basis of at least one of shape information of the first real object, shape information of the second real object, shape information of the first virtual object, or shape information of the second virtual object (Para 64). 
	Therefore, it would have been obvious for one having ordinary skill in the art of communication to combine the method of JP 2002149581 A with the method of Yamane so as to display a virtual object in a more interesting manner (See Yamane Para 4).
	Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002149581 A in view of Oshima et al. Pub. No. US 20020037768 A1
	Regarding Claim 14, JP 2002149581 A does not specifically teaches  wherein the control parameter includes an expression parameter related to an expression method of the first virtual object and the second virtual object.
	However, in the same field of endeavor, Oshima teaches that  it is first determined whether or not the dolphin is in the motion of jumping into the position of the hand of the user C (step S2001). If it is not in the motion, then it is determined whether or not the dolphin has just finished the motion of jumping into the position of the hand of 
	
	Therefore, it would have been obvious for one having ordinary skill in the art of communication to combine the method of JP 2002149581 A with the method of Oshima so as to easily recognizing the reality of the virtual object by changing the internal status of the virtual object by a predetermined movement of a predetermined body part of the user (See Oshima Para 7).
	Regarding Claim 15, JP 2002149581 A  teaches wherein the virtual object control unit generates the control parameter on a further basis of whether or not the first virtual object and the second virtual object are in contact (Para 16).
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein in a case where it is determined that contact between the first virtual object and the second virtual object is expected, the virtual object control unit corrects at least one of the first virtual skeleton information or the second virtual skeleton information and generates the control parameter”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Faulkner et al. Pub. No. US 20210097776 A1 - Devices, Methods, and Graphical User Interfaces for Interacting with Three-Dimensional Environments
Hayakawa et al. Pub. No. US 20150109335 A1 - COMPUTER-READABLE RECORDING MEDIUM RECORDING INFORMATION PROCESSING PROGRAM, INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING SYSTEM, AND INFORMATION PROCESSING METHOD
Tsurumi Pub. No. US 20140292810 A1 - INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND STORAGE MEDIUM

Fujiki et al. Pub. No. US 20090128552 A1 - IMAGE PROCESSING APPARATUS FOR COMBINING REAL OBJECT AND VIRTUAL OBJECT AND PROCESSING METHOD THEREFOR
JP 2001236291 A - DEVICE, METHOD AND SYSTEM FOR PROCESSING INFORMATION AND RECORDING MEDIUM
Motor rehabilitation using virtual reality – 2004
Design And Implementation of A Virtual-Real Interaction System - 2017
	Dual Face Interaction in Handheld Augmented Reality Environments -2009
	Virtual Scene Control Using Human Body Postures - 2003
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647